Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the actuator comprising:
Claim 1: the hinged conductive member is structured to move in conjunction with the moving stem, and wherein the hinged conductive member is structured to move the moving stem between a closed state and an open state in response to changes in the current supplied to the conductive coil member, the closed state being a state in which the moving stem is in physical and electrical contact with a fixed separable contact of the circuit interrupter, and the open state being a state in which the moving stem is physically and electrically isolated from the fixed separable contact.  
Claim 2: an exterior end of the first skirt portion is coupled to an exterior end of each adjacent first skirt portion via a fixed hinge, wherein, when the actuator is disposed in one of a closed position or an open position, the first skirt portions are structured to lie generally flat when viewed in cross-section, and wherein, when the actuator is disposed in the other of the closed position or the open position, the first skirt portions are structured to be disposed in a sloped disposition when viewed in cross-section.
Claim 5: a second hinged conductive member comprising a plurality of second skirt portions, the second skirt portions being coupled to a third location of the shaft via a plurality of movable hinges at an interior end of the second skirt portions, and wherein the conductive coil member is disposed between the first and second hinged conductive members, and wherein the second skirt portions are structured to rotate about the movable hinges in response to changes in the current supplied to the conductive coil member.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 9, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837